Citation Nr: 0418329	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether injuries incurred in a 1979 motorcycle accident 
were incurred in the line of duty or due to willful 
misconduct.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a foot disability.  

5.  Entitlement to service connection for a leg disability.  

6.  Entitlement to service connection for a shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In February 2003, the Board denied service connection for 
headaches and a skull fracture.  The other issues were 
deferred.  The denial of service connection for headaches was 
appealed to United States Court of Appeals for Veteran Claims 
(Court).  The denial of service connection for a skull 
fracture was not appealed.  In November 2003, the Court 
vacated the denial of service connection for headaches and 
remanded the issue to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 1999, the veteran claimed that a motorcycle injury 
in service resulted in several disabilities.  A November 1999 
rating decision denied service connection for back, foot, leg 
and shoulder conditions, as well as headaches and a skull 
fracture.  The notice of disagreement was received in April 
2000 and the statement of the case was issued in April 2000.  
The appeal was received in June 2000.  In July 2001, the 
veteran was sent notice to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In August 2002, the RO made an administrative decision to the 
effect that the June 1979 motorcycle accident was due to the 
veteran's willful misconduct (intoxication) and not in the 
line of duty.  A September 2002 supplemental statement of the 
case provided the regulations on line of duty and willful 
misconduct and discussed how they applied to the facts of 
this case.  A September 2002 rating decision denied the 
claims on the basis that the accident was due to the 
veteran's willful misconduct and not in the line of duty.  
The cover letter for the September 2002 decision is dated in 
October 2002.  A notice of disagreement was received later in 
October 1992.  A VA Form 9, Appeal to Board of Veterans' 
Appeals, was received still later in October 2002.  The 
Appeal challenged the willful misconduct and line of duty 
determinations.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was not done for the willful misconduct and 
line of duty determinations.  Those determinations were made 
without VCAA notice.  

The willful misconduct and line of duty determinations were 
made in August 2002, with a rating decision being made in 
September 2002 and sent in October 2002.  A supplemental 
statement of the case (SSOC), on the basic service connection 
issues, was prepared in September 2002 and sent in early 
October 2002.  The attorney's letter, dated later in October 
2002 and was titled as a notice of disagreement.  There was 
also an appeal, received later in October 2002, which 
challenged the willful misconduct and line of duty 
determinations.  Thus, it is clear that there was a timely 
notice of disagreement with the willful misconduct and line 
of duty determinations.  However, there was no statement of 
the case (SOC).  The September 2002 supplemental statement of 
the case (SSOC), sent in early October 2002, cannot 
constitute a SOC to the notice of disagreement, which was 
received later in October 2002.  Our review of the file does 
not disclose anything which could be considered a SOC 
responding to the appellant's disagreement with adverse 
willful misconduct and line of duty determinations.  The 
Court has held that where a claimant files a 


notice of disagreement and the RO has not issued a SOC, the 
issue must be Remanded to the RO for an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Court vacated the Board's denial of service connection 
for headaches, pursuant to a joint motion dated in November 
2003.  That motion asserted that the Board did not adequately 
discuss evidence in the record of headaches in 1978, prior to 
the 1979 accident.  Also, the Board reportedly did not 
address private medical evidence indicating that, in 1993, 
the veteran received treatment for neck and head pain.  On 
remand, the Board will obtain medical opinions, so that it 
can adequately address this evidence.  

The Board will also obtain medical opinions on the other 
issues presented.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  
Specifically, the RO should notify the 
veteran of the evidence needed to 
substantiate that the June 1979 
motorcycle accident was incurred in the 
line of duty and is not due to willful 
misconduct.  

2.  The RO should ask the veteran for the 
necessary identifying information and 
releases and then request a copy of the 
police report for the June 1979 accident 
from the applicable jurisdiction.  

3.  The RO should schedule the veteran for 
an orthopedic examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any indicated tests or 
studies should be done.  The examiner 
should express opinions on the following 
questions, with a full explanation:  

In regard to the veteran's headache complaints: 
(a)	Is it as likely as not that the veteran has a 
chronic headache disability?  If so, what is the 
correct diagnosis for his headaches?  
(b)	If the veteran has a chronic headache 
disability, is it as likely as not that the 
chronic headache disorder was manifested in 
service in July 1978.  

In regard to the veteran's feet, legs, and 
shoulders:
(a)	Is it as likely as not that the veteran has 
chronic current disorders of the feet, legs, or 
shoulders?  If so, what is the correct 
diagnosis?  
(b)	Is it as likely as not that any currently 
diagnosed disorders of the feet, legs, and/or 
shoulders are related to an injury or disease 
coincident with service in the Armed Forces?  
(c)	In answering question (b), the examiner is 
asked to specifically provide an opinion as to 
whether any current disorders of the feet, legs, 
and/or shoulders are related to any injuries 
sustained in (1) a June 21, 1979, motor vehicle 
accident, (2) a February 1981 parachute jump, or 
(3) subsequent to the veteran's period of active 
duty service.
In regard to the veteran's back:
(a)	What is, as likely as not, the correct diagnosis 
for any current disorders of the low back?  
(b)	Is any current back disorder, as likely as not, 
related to an injury or disease coincident with 
service in the Armed Forces?  
(c)	In answering question (b), the examiner is also 
asked to specifically provide an opinion as to 
whether any current low back disorders are 
related to any injuries sustained in (1) a June 
21, 1979, motor vehicle accident, (2) a February 
1981 parachute jump, or (3) subsequent to the 
veteran's period of active duty service.  

4.  Thereafter, the RO should readjudicate 
the administrative decision as to willful 
misconduct and line of duty.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SOC on the issue of 
whether injuries incurred in the June 1979 
motorcycle accident were incurred in the 
line of duty or due to willful misconduct.  

5.  Thereafter, the RO should readjudicate 
the other issues of this case in light of 
the evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



